FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SELVIN ALFREDO BONILLA-                          No. 11-73125
AGUILAR,
                                                 Agency No. A094-917-849
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Selvin Alfredo Bonilla-Aguilar, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Bonilla-Aguilar’s testimony and asylum

application affidavit regarding his alleged sexual assault by gang members and

whether he reported his other problems with gang members to a teacher. See id. at

1048 (adverse credibility determination was reasonable under the totality of

circumstances). Bonilla-Aguilar’s explanations do not compel a contrary result.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, his asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Bonilla-Aguilar’s CAT claim also fails because it is based on the same

statements found not credible, and he points to no other evidence in the record to

compel the finding that it is more likely than not he would be tortured by or with

consent or acquiescence of a public official in Honduras. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                     11-73125